DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
 	The newly claimed subject matter of “receiving, from a base station, a beam including a synchronization signal (SS) block during an initial access process” and “transmitting, to the base station, a random access request including first beam information obtained during the initial access process” as recited in claims 1, 5, 9 & 13, and “the random access request includes a plurality of preambles, each preamble being generated by the UE based on information acquired during the initial access process” as recited in claims 4, 8, 12 & 16, each does not have support of proper antecedent basis from the original specification.
Claim Objections
Claims 3, 7, 11 and 15 are objected to because of the following informalities:  
 	In each of claims 3, 7, 11 and 15, the term “CSI-RS” should be further defined as to what it stands for.   	Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 3-5, 7-9, 11-13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way 
 	The newly claimed features of “receiving, from a base station, a beam including a synchronization signal (SS) block during an initial access process” and “transmitting, to the base station, a random access request including first beam information obtained during the initial access process” as recited in claims 1, 5, 9 & 13, and “the random access request includes a plurality of preambles, each preamble being generated by the UE based on information acquired during the initial access process” as recited in claims 4, 8, 12 & 16, each contains subject matter which was not described in the original specification.
 	To be more specific, according to the original specification, paragraph [0040] recites “In the LTE, as illustrated in FIG 1, a random access process is performed across four steps. The terminal selects any preamble in a random access resource region based on synchronization and system information acquired in the initial access process and transmits the selected preamble. The base station generates a temporary terminal identifier (ID) (random access radio network temporary identifier (RA-RNTI)) based on a resource index of the corresponding preamble, or the like and transmits a physical downlink control channel (PDCCH) and a physical downlink share channel (P DSCH) corresponding thereto based on the corresponding ID. In the corresponding step, as a random access response (RAR), information on resource allocation for uplink, timing for uplink, and the like are transmitted. The terminal performs the RRC connection request through uplink based on the corresponding information. Thereafter, the base station transmits a response for the corresponding request.” and paragraph [0043] recites “In the case in which the beam correspondence in the terminal is established, the reception beam of the 
 	Claims 3, 7, 11 and 15 are rejected for depending on claims 1, 5, 9 and 13, respectively.
Claims 1, 3-5, 7-9, 11-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 1, lines 5-6, it is confusing and ambiguous for reciting “first beam information obtained during the initial access process” since it is “the beam including a synchronization signal (SS) block received during the initial access process” according to lines 3-4.  Lines 9-10, it is also confusing and ambiguous for reciting “the second beam information is indicated in at least one beam included in the first beam information based on a synchronization signal (SS) 
 	In claim 3, line 2, it is unclear as to what the information on a beam group is received.  Is it during the initial access process?
	In claim 4, lines 2-4, it is confusing and ambiguous for reciting “the random access request includes a plurality of preambles, each preamble being generated by the UE based on information acquired during the initial access process” since it is the “random access request including first beam information obtained during the initial access process” according to claim 1, lines 5-6.  How is the plurality of preambles related to the first beam information?
	Claims 5, 7-8 are rejected for substantially same reasoning as claims 1, 3-4, except each claim is on the base station (BS) perspective instead of UE.
	Claims 9, 11-12 are rejected for substantially same reasoning as claims 1, 3-4, except each claim is in an apparatus claim format (i.e. UE).
	Claims 13, 15-16 are rejected for substantially same reasoning as claims 1, 3-4, except each claim is on the BS perspective and in an apparatus claim format (i.e. BS).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al. in U.S. Patent No. 8,295,243 B2 (of record), hereinafter referred to as Malladi, in view of Lee et al. in Pub. No. US 2016/0192358 A1 (newly cited), Zhang et al. in Pub. No. US 2018/0219594 A1 (of record), hereinafter referred to as Zhang, and further in view of Islam et al. in Pub. No. US 2017/0353255 A1 (of record), with earlier filed provisional applications 62/401,801 and 62/410,073, hereinafter referred to as Islam.
Referring to claim 1, Malladi discloses a method by a user equipment (UE) during a random access procedure, the method comprising: transmitting, to a base station, a random access request (D1 in FIG. 6); and receiving, from the base station, a random access response including information to be used in the base station (D2/D3 in FIG. 6).
 	Malladi differs from the claim, it does not teach that a beam including a synchronization signal (SS) block is received during an initial access process and the information included in the random access request being beam information, which is obtained during the initial access process.  However, Malladi does disclose that its TX MIMO processor may apply beamforming weights to the modulation symbols for outputting symbol stream as downlink signal from the base station to UE (col. 3, line 53 to col. 4, line 3).  Malladi also discloses that the random access response may carry various types of information and may be sent in various manner (col. 5, lines 14-29).  Furthermore, the feature of having random access response including beam information to be used in the base station is considered well known in the art and commonly used in wireless communications field using beamforming scheme.
 	Lee, for example, from the similar field of endeavor, teaches the feature of receiving beam information during and initial access process (paragraphs [0043]-[0044], [0051]-[0053]). Zhang, for example, also from the similar field of endeavor, teaches the features of obtaining the first beam information in an initial access process (paragraph [0025]), and providing random access response including beam information to be used in the base station (paragraphs [0036]-[0037]), wherein the beam information is indicated based on a channel state information reference signal (CSI-RS) resource (paragraphs [0026], [0040]-[0041]) , which can be easily adopted by one of ordinary skill in the art to implement into the method of Malladi to provide beam-based random access procedure to further enhance the system capability and performance.

 	Referring to claim 3, Malladi in view of Lee, Zhang and Islam disclose a further step of: receiving, from the base station, information on a beam group, wherein the information on a beam group is indicated based on a group of CSI-RS resources or a group of SS blocks (paragraphs [0026], [0028], and [0040]-[0041] in Zhang).
 	Claims 5 and 7 are rejected for substantially same reasoning as claims 1 and 3, except each claim is on the base station (BS) perspective instead of UE.
	Claims 9 and 11 are rejected for substantially same reasoning as claims 1 and 3, except each claim is in an apparatus claim format (i.e. UE), which is also taught by Malladi (FIG. 2).
 	Claims 13 and 15 are rejected for substantially same reasoning as claims 1 and 3, except each claim is on the BS perspective and in an apparatus claim format (i.e. BS), which is also taught by Malladi (FIG. 2).
Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Lee, Zhang and Islam as applied to claims 1, 5, 9 and 13 above, and further in view of Sarkar in Pub. No. US 2010/0232318 A1, hereinafter referred to as Sarkar.
 	Referring to claim 4, Malladi in view of Lee, Zhang and Islam fail to disclose that the random access request includes a plurality of preambles, each preamble being generated by the UE based on information acquired during the initial access process, and wherein the random access response includes a random access radio network temporary identifier (RA-RNTI) for a plurality of preambles is generated by the base station based on at least one of a same preamble sequence index and a same resource index, which are also well known in the art and commonly applied in wireless communications field for providing conventional random access procedure utilizing transmission of multiple random access preambles.  Sarkar, for example, from the similar field of endeavor, teaches such conventional feature (paragraphs [0098], [0103], [0104] and [0113]).
 	Claim 8 is rejected for substantially same reasoning as claim 4, except the claim is on the base station (BS) perspective instead of UE.
	Claim 12 is rejected for substantially same reasoning as claim 4, except the claim is in an apparatus claim format (i.e. UE), which is also taught by Malladi (FIG. 2).
 	Claim 16 is rejected for substantially same reasoning as claim 4, except the claim is on the BS perspective and in an apparatus claim format (i.e. BS), which is also taught by Malladi (FIG. 2).
Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive. 
In the remarks, the applicant argued that the newly added claim features are supported by paragraphs [0040] and [0043] in the original specification.  The examiner respectfully disagrees for the reason as presented above in paragraphs 2 and 4 of the instant office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Lee et al. ‘935, Park et al., Vos, Chin, IV et al. Kim et al. and Guey et al. are additionally cited to show the common feature of random access procedure using random access preamble and random access response similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH  								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465